DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:
Regarding claim 3, line 1, please, change “opening are” to - - openings are - - for proper reading.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 recites the limitation "the extension portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Does applicant meant claim 10 depended on claim 9 (see claim 9, line 2)?
Please, revise.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, and 11-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu et al. (U.S. 2018/0246367) hereafter Xu.
As to claims 1 and 12, Xu discloses a display device (para-0028) comprising a display module as shown in figures 1-5, comprising:
a display panel (2);
a printed circuit board (3) electrically connected to the display panel (2);
a sealant frame (7) on at least one side edge of the display panel (2); and
a plurality of flexible circuit boards (5) electrically connected to the printed circuit board (3),
wherein the printed circuit board (3) is located on a side of the display panel (2) facing away from a light exit side of the display panel;
the plurality of flexible circuit boards (5) are located outside a sidewall of the display panel (2) and are arranged along a first side edge of the display panel, and the plurality of flexible circuit boards (5) comprise respective bent portions beyond the sealant frame (7) and electrically connected to the printed circuit board and the display panel; and

As to claim 2, Xu discloses the sealant frame (7) is arranged to surround all side edges of the display panel (2).
As to claim 3, Xu discloses openings (71) are provided at locations of portions of the sealant frame (7) on a side of the plurality of flexible circuit board (5) corresponding to the bent portions, and the bent portions extend through the openings respectively.
As to claim 11, Xu discloses the display module further comprises a backlight module (8) provided adjacent to the display panel (2).

Allowable Subject Matter
Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action (lack of antecedence basis) and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T DINH/Primary Examiner, Art Unit 2848